Citation Nr: 1827533	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  08-26 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disorder as secondary to the service-connected orthopedic disabilities. 

2.  Whether the combined effects of the Veteran's service-connected disabilities warrant an extraschedular disability rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to October 2004 and from November 2004 to November 2005 with subsequent and ongoing National Guard/reserve service.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Regional Office (RO) in Columbia, South Carolina.

A hearing on appeal was held before the undersigned Acting Veterans Law Judge in February 2011. 

This case was last before the Board in April 2017, at which time the Board gave a fairly lengthy procedural history.  That history is incorporated herein by reference.

The Board notes that the issue for service connection for the Veteran's right hip was readjudicated in a December 2016 Supplemental Statement of the Case (SSOC), but has not yet re-certified it to the Board for further appellate review.  Nonetheless, the Board notes that certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. 
§ 19.35 (2017).  As it does not appear that further development is currently in progress, the Board finds that adjudication of the issue is appropriate at this time.

The issue of service connection for a right hip disorder as secondary to the service-connected orthopedic disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

An extraschedular rating based on the combined effect of multiple service-connected disabilities is no longer available for this claim, as it was pending before VA on or after January 8, 2018.


CONCLUSION OF LAW

The criteria for an extraschedular disability rating based on the combined effects of the Veteran's service-connected disabilities are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.321 (b) (2017); 82 Fed. Reg. 57830 (Dec. 8, 2017) (effective January 8, 2018).


REASONS AND BASES FOR FINDING AND CONCLUSION

Extraschedular Consideration

In February 2015, the Board denied a compensable disability rating for acne and denied initial increased staged disability ratings for shin splints affecting her right and left legs.  The Veteran appealed these issues to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 memorandum decision, the Court dismissed the appeal regarding acne. 

With regard to the issues involving shin splints, the Court noted that the Veteran had only objected to that portion of the Board's decision which had declined to refer the claim the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for an analysis of whether extraschedular consideration based upon the collective impact of all the Veteran's service-connected disabilities is warranted.  The Court then remanded the matter to the Board for further analysis and action on this aspect of the claims for increased ratings.  

In April 2017, the Board remanded the claim on appeal to the AOJ for referral of the case to the VA Under Secretary for Benefits or the Director of the VA's Compensation and Pension Service for review of the question of whether the combined effects of the Veteran's service-connected disabilities supports an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to her service-connected disabilities.

Significantly, however, recent case law has amended VA adjudication regulation regarding extraschedular consideration.  In this regard, on December 8, 2017, VA issued a Final Rule amending 38 C.F.R. § 3.321(b)(1), effective January 8, 2018, to clarify that an extraschedular rating is not available based on the combined effect of multiple service-connected disabilities.  See 82 Fed. Reg. 57830.  The provisions of this final rule shall apply to all applications for benefits that are received by VA, or that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit (Federal Circuit) on or after January 8, 2018.  

As the Veteran's case on appeal here is pending before VA on or after January 8, 2018, this final rule is applicable to this case.  Accordingly, the Board finds that an extraschedular rating based on the collective impact of the Veteran's service-connected disabilities is not for consideration, as an extraschedular rating based on multiple service connected disabilities is no longer a viable theory of entitlement in this appeal.  


ORDER

Entitlement to an extraschedular disability rating based on the combined effects of the Veteran's service-connected disabilities is denied.



REMAND

The Veteran maintains that her right hip disability is secondary to her other orthopedic service-connected disabilities.  The Veteran's medical records reflect that she has diagnoses of arthritis in the right hip.  

This issue was last remanded by the Board in February 2015 in order to obtain a medical opinion regard the etiology of the Veteran's bilateral hip disorder.  At that time, service connection was in effect for bilateral shin splints, a lumbosacral strain, bilateral pes planus, and bilateral patellofemoral syndrome and degenerative arthritis of the knees.

Since the February 2015 Board remand, the Veteran has been granted service connection for left hip bursitis.  See December 2016 rating decision. 

Although a medical opinion was obtained in November 2016 pertaining to the right hip, the examiner did not consider the Veteran's now service-connected left hip disability.  Moreover, the November 2016 examiner opined that Veteran's hip degenerative changes were less likely than not "related" to her service-connected musculoskeletal conditions.  In support of this opinion, the examiner noted that the Veteran's hip x-rays were negative.  There were non-specific changes at the hips on bone scan in 2009.  Further, the Veteran's symptom distribution did not substantiate these non-specific changes as being the source of her current hip symptoms.  Also, the examiner noted that none of the Veteran's service-connected musculoskeletal conditions would predispose her to the development of these degenerative changes.

As the Veteran is now service-connected for a left hip disability, the Board finds that a medical opinion is required to consider this additional, relevant disability.  Further, the Board finds that the November 2016 medical opinion did not adequately address the theory of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) (the Court has suggested that general phrases such as "related to" are insufficient to address the question of aggravation under 38 C.F.R. § 3.310 (b) (2017).  For these reasons, the Board finds that a new VA medical opinion is required on remand.
Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should return the claims file to the November 2016 VA examiner for an addendum report.  The Veteran may be re-examined, if necessary.  If the requested physician is not available, a qualified substitute may be used.  The examiner should review the pertinent medical history and note that review in the report.  The examiner must then address the following:

State whether it is at least as likely as not (50 percent or greater probability) that the service-connected disabilities (including bilateral shin splints, a lumbosacral strain, bilateral pes planus, and bilateral patellofemoral syndrome, degenerative arthritis of the knees, and left hip bursitis) have aggravated the Veteran's right hip disorder.  (Note: phrases such as "related to" are insufficient to address the question of aggravation).

The physician should offer a rationale for any conclusion.  

2.  After the development requested above has been completed to the extent possible, the AOJ should re-adjudicate the service connection claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


